 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1


 
 

--------------------------------------------------------------------------------

 


 
AGREEMENT OF MERGER AND
 
 
PLAN OF REORGANIZATION
 
among
 
ACROSS AMERICA FINANCIAL SERVICES, INC.
 
ACROSS AMERICA ACQUISITION CORP. and
 
APRO BIO PHARMACEUTICAL CORPORATION
 
NOVEMBER 17, 2008

 
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

 

   
Page
     
1.
The Merger
1
1.1
Merger
1
1.2
Effective Time
2
1.3
Articles of Incorporation, By-laws, Directors and Officers.
2
1.4
Assets and Liabilities
2
1.5
Manner and Basis of Converting Shares.
3
1.6
Surrender and Exchange of Certificates
3
1.7
Warrants.
4
1.8
Parent Common Stock
4
2.
Representations and Warranties of the Company
4
2.1
Organization, Standing, Subsidiaries, Etc.
5
2.2
Qualification
5
2.3
Capitalization of the Company
5
2.4
Company Stockholders
5
2.5
Corporate Acts and Proceedings
5
2.6
Compliance with Laws and Instruments
6
2.7
Binding Obligations
6
2.8
Broker’s and Finder’s Fees
6
2.9
Financial Statements
6
2.10
Absence of Undisclosed Liabilities
6
2.11
Changes/Indebtedness
7
2.12
Employee Benefit Plans; ERISA
7
2.13
Title to Property and Encumbrances
7
2.14
Litigation
8
2.15
Patents, Trademarks, Etc.
8
2.16
Disclosure.
8
3.
Representations and Warranties of Parent and Acquisition Corp.
8
3.1
Organization and Standing
8
3.2
Corporate Authority
9
3.3
Broker’s and Finder’s Fees
9
3.4
Capitalization of Parent
9
3.5
Acquisition Corp.
9
3.6
Validity of Shares
9
3.7
SEC Reporting and Compliance
10
3.8
Financial Statements
10
3.9
Governmental Consents
11
3.10
Compliance with Laws and Instruments
11
3.11
No General Solicitation
11
3.12
Binding Obligations
11
3.13
Absence of Undisclosed Liabilities
11
3.14
Changes
11

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.15
Tax Returns and Audits
12
3.16
Employee Benefit Plans; ERISA
13
3.17
Litigation
13
4.
Additional Representations, Warranties and Covenants of the Stockholders
13
5.
Conduct of Businesses Pending the Merger.
13
5.1
Conduct of Business by the Company Pending the Merger
13
5.2
Conduct of Business by Parent and Acquisition Corp. Pending the Merger
14
6.
Additional Agreements.
15
6.1
Access and Information
15
6.2
Additional Agreements
16
6.3
Publicity
16
6.4
Appointment of Directors
16
6.5
Parent Name Change and Exchange Listing
17
6.6
Reserved
17
6.7
Reserved
17
6.8
Private Offering
17
7.
Conditions of Parties’ Obligations.
17
7.1
Company Obligations
17
7.2
Parent and Acquisition Corp. Obligations
18
8.
Non-Survival of Representations and Warranties
20
9.
Amendment of Agreement
20
10.
Definitions
21
11.
Closing
25
12.
Termination Prior to Closing.
25
12.1
Termination of Agreement
25
12.2
Termination of Obligations
26
13.
Miscellaneous.
26
13.1
Notices
26
13.2
Entire Agreement
27
13.3
Expenses
27
13.4
Time
27
13.5
Severability
27
13.6
Successors and Assigns
27
13.7
No Third Parties Benefited
27
13.8
Counterparts
28
13.9
Governing Law
28

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

             
LIST OF EXHIBITS AND SCHEDULES
 
   
Exhibits
 
A
Statement of Merger
 
B
Articles of Incorporation of the Company
 
C
By-laws of the Company
 
D
Directors and Officers of the Surviving Corporation
 
E
Subscription and Lock Up agreement
 
F
Indemnification Agreement of Parent Director
         
Company Disclosure Schedules
 
 
1.5
Holders of Parent Common Stock Post-Merger
 
1.7 (a)(i)
Treatment of Company Warrants
 
2.4
Company Stockholders
 
2.9
Financial Statements
 
2.10
Undisclosed Liabilities
 
2.11
Changes/Indebtedness
 
2.12
Schedule of Employee Benefit Plans
 
2.13
Title to Properties and Encumbrances
 
2.14
Litigation
 
2.15
Patents, Trademarks, Etc.
         
Parent Disclosure Schedules
 
 
3.1
Subsidiaries
 
3.21
Schedule of Parent Bank Accounts
 



 
 

--------------------------------------------------------------------------------

 
 
 
AGREEMENT OF MERGER AND PLAN OF REORGANIZATION
 
THIS AGREEMENT OF MERGER AND PLAN OF REORGANIZATION is made and entered into on
NOVEMBER 17, 2008, by and among ACROSS AMERICA FINANCIAL SERVICES, INC., a
Colorado corporation (“Parent”), ACROSS AMERICA ACQUISITION CORP., a Colorado
corporation (“Acquisition Corp.”), which is a wholly-owned subsidiary of Parent,
and APRO BIO PHARMACEUTICAL CORPORATION, a Colorado corporation (the “Company”).
 
 
W I T N E S S E T H :
 
WHEREAS, the Board of Directors of each of Acquisition Corp., Parent and the
Company have each determined that it is fair to and in the best interests of
their respective corporations and shareholders for Acquisition Corp. to be
merged with and into the Company (the “Merger”) upon the terms and subject to
the conditions set forth herein;
 
WHEREAS, the Board of Directors of Acquisition Corp. and the Board of Directors
of the Company have approved the Merger in accordance with the Colorado Business
Corporation Act (the “BCA”), and upon the terms and subject to the conditions
set forth herein and in the Statement of Merger (the “Statement of Merger”)
attached as Exhibit A hereto; and the Board of Directors of Parent has also
approved this Agreement and the Statement of Merger;
 
WHEREAS, the requisite Stockholders have approved, by written consent pursuant
to the BCA, this Agreement and the Statement of Merger and the transactions
contemplated hereby and thereby, including without limitation, the Merger, and
Parent, as the sole stockholder of Acquisition Corp., has approved this
Agreement, the Statement of Merger and the transactions contemplated and
described hereby and thereby, including without limitation, the Merger; and
 
WHEREAS, immediately following the Closing (as such term is defined herein),
Parent (as it will exist as of the closing of the Merger) will sell shares of
its common stock, par value $.001 per share, in a private offering (the “Private
Offering”) to accredited investors, pursuant to the terms of Subscription
Agreements for the purpose of financing the ongoing business and operations of
the Surviving Corporation (as defined below) following the Merger.
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth, the parties hereto agree as follows:
 
1.           The Merger.
 
1.1                      Merger
 
.  Subject to the terms and conditions of this Agreement and the Statement of
Merger, Acquisition Corp. shall be merged with and into the Company in
accordance with the BCA.  At the Effective Time (as hereinafter defined), the
separate legal existence of Acquisition Corp. shall cease, and the Company shall
be the surviving corporation in the Merger (sometimes hereinafter referred to as
the “Surviving Corporation”) and shall continue its corporate existence under
the laws of the State of Colorado under the name Aztech Bioscience, Inc., or
some derivation thereof.
 

 
- 1 -

--------------------------------------------------------------------------------

 
 
 
1.2                      Effective Time
 
.  The Merger shall become effective on the date and at the time the Statement
of Merger is filed with the Secretary of State of the State of Colorado in
accordance with the BCA.  The time at which the Merger shall become effective as
aforesaid is referred to hereinafter as the “Effective Time.”
 
1.3                      Articles of Incorporation, By-laws, Directors and
Officers.
 
(a)           The Articles of Incorporation of the Company, as in effect
immediately prior to the Effective Time, attached as Exhibit B hereto, shall be
the Articles of Incorporation of the Surviving Corporation from and after the
Effective Time until further amended in accordance with applicable law.
 
(b)           The By-laws of the Company, as in effect immediately prior to the
Effective Time, attached as Exhibit C hereto, shall be the By-laws of the
Surviving Corporation from and after the Effective Time until amended in
accordance with applicable law, the Articles of Incorporation of the Surviving
Corporation and such By-laws.
 
(c)           The directors and officers listed in Exhibit D hereto shall be the
directors and officers of the Surviving Corporation, and each shall hold his
respective office or offices from and after the Effective Time (except, in the
case of directors, as described in Section 6.4) until his successor shall have
been elected and shall have qualified in accordance with applicable law, or as
otherwise provided in the Articles of Incorporation or By-laws of the Surviving
Corporation.
 
1.4                      Assets and Liabilities
 
.  At the Effective Time, the Surviving Corporation shall possess all the
rights, privileges, powers and franchises of a public as well as of a private
nature, and be subject to all the restrictions, disabilities and duties of each
of Acquisition Corp. and the Company (collectively, the “Constituent
Corporations”); and all the rights, privileges, powers and franchises of each of
the Constituent Corporations, and all property, real, personal and mixed, and
all debts due to any of the constituent corporations on whatever account, as
well for stock subscriptions as all other things in action or belonging to each
of the Constituent Corporations, shall be vested in the Surviving Corporation;
and all property, rights, privileges, powers and franchises, and all and every
other interest shall be thereafter as effectively the property of the Surviving
Corporation as they were of the several and respective constituent corporations,
and the title to any real estate vested by deed or otherwise in either of the
such Constituent Corporations shall not revert or be in any way impaired by the
Merger; but all rights of creditors and all liens upon any property of any of
the Constituent Corporations shall be preserved unimpaired, and all debts,
liabilities and duties of the Constituent Corporations shall thenceforth attach
to the Surviving Corporation, and may be enforced against it to the same extent
as if said debts, liabilities and duties had been incurred or contracted by it.
 

 
- 2 -

--------------------------------------------------------------------------------

 

1.5                      Manner and Basis of Converting Shares.
 
(a)           At the Effective Time:
 
(i)           each share of common stock, par value $.001 per share, of
Acquisition Corp. that shall be outstanding immediately prior to the Effective
Time shall, by virtue of the Merger and without any action on the part of the
holder thereof, be converted into the right to receive  ten  (10) shares of
common stock, par value $.001 per share, of the Surviving Corporation, so that
at the Effective Time, Parent shall be the holder of all of the issued and
outstanding shares of the Surviving Corporation;
 
(ii)                      the shares of common stock, par value $.001 per share,
of the Company (the “Company Common Stock”), which shares at the Closing will
constitute all of the issued and outstanding shares of capital stock of the
Company, beneficially owned by the Stockholders listed in Schedule 2.4 (other
than shares of Company Common Stock as to which appraisal rights are perfected
pursuant to the applicable provisions of the BCA and not withdrawn or otherwise
forfeited), shall, by virtue of the Merger and without any action on the part of
the holders thereof, be converted into the right to receive the number of shares
of Parent Common Stock specified in Schedule 1.5 for each of the Stockholders,
which shall be equal to one share of Parent Common Stock for each share of
Company Common Stock (based on 20,146,962 shares of Company Common Stock
pre-Merger and 2,773,200 shares of Parent Common Stock on a fully diluted basis
allocated to the Stockholders post-Merger); and
 
(iii)                      each share of Company Common Stock held in the
treasury of the Company immediately prior to the Effective Time shall be
cancelled in the Merger and cease to exist.
 
(b)           After the Effective Time, there shall be no further registration
of transfers on the stock transfer books of the Surviving Corporation of the
shares of Company Common Stock that were outstanding immediately prior to the
Effective Time.
 
1.6                      Surrender and Exchange of Certificates
 
.  Promptly after the Effective Time and upon (i) surrender of a certificate or
certificates representing shares of Company Common Stock that were outstanding
immediately prior to the Effective Time or an affidavit and indemnification in
form reasonably acceptable to counsel for the Parent stating that such
Stockholder has lost its certificate or certificates or that such have been
destroyed and (ii) delivery of a Subscription and Lock Up agreement (as
described in Section 4 hereof), Parent shall issue to each  record holder of the
Company Common Stock surrendering such certificate or certificates and
Subscription and Lock Up agreement, a certificate or certificates registered in
the name of such Stockholder representing the number of shares of Parent Common
Stock that such Stockholder shall be entitled to receive as set forth in Section
1.5(a)(ii) hereof.  Until the certificate, certificates or affidavit is or are
surrendered together with the Subscription and Lock Up agreement as contemplated
by this Section 1.6 and Section 4 hereof, each certificate or affidavit that
immediately prior to the Effective Time represented any outstanding shares of
Company Common Stock shall be deemed at and after the Effective Time to
represent only the right to receive upon surrender as aforesaid the Parent
Common Stock specified in Schedule 1.5 hereof for the holder thereof or to
perfect any rights of appraisal which such holder may have pursuant to the
applicable provisions of the BCA.

 
- 3 -

--------------------------------------------------------------------------------

 

 
 
1.7                      Warrants.
 
(a)           (i)  At the Effective Time, all outstanding warrants issued by the
Company to purchase shares of Company Common Stock (the “Company Warrants”) that
have not been surrendered by the holder thereof in exchange for Company Common
Stock, will, at the Effective Time, be deemed be a warrant (the “Parent
Warrants”) to acquire the same number of shares of Parent Common Stock as the
holder of such Company Warrants would have been entitled to receive pursuant to
the Merger had such holder exercised such Company Warrants in full immediately
prior to the Effective Time at a price per share of Parent Common Stock equal to
the exercise price for the shares of Company Common Stock otherwise purchasable
pursuant to such Company Warrant.  Schedules 2.10 and 1.7(a)(i) attached hereto
set forth the name of each holder of Company Warrants, the aggregate number of
shares of Company Common Stock that each such person may purchase pursuant to
the exercise of his or her Company Warrants and the aggregate number of shares
of Parent Common Stock that each such person may purchase upon exercise of
Parent Warrants acquired pursuant to this Section 1.7(a)(i).  By its signature
hereunder, Parent expressly assumes the obligation to issue Parent Common Stock
to the holders of Parent Warrants upon exercise thereof, in accordance with the
provisions of this Section 1.7(a)(i).
 
(ii)                      Without limiting the generality of the foregoing, the
Company and the Parent shall take all corporate actions as may be necessary and
desirable in order to effectuate the transactions contemplated by this Section
1.7(a).
 
(b)           Parent shall take all action necessary and appropriate, on or
prior to the Effective Time, to authorize and reserve a number of shares of
Parent Common Stock sufficient for issuance upon the exercise of Parent Warrants
following the Effective Time as contemplated by this Section 1.7.
 
(c)           Other than the Company Warrants, all options, warrants and rights
to purchase Company Common Stock outstanding as of the Effective Date will be
exercised or terminated prior to or effective upon the Effective Time, and
neither Parent nor Acquisition Corp. shall assume or have any obligation with
respect to such options, warrants or rights.
 
1.8                      Parent Common Stock
 
.  Parent agrees that it will cause the Parent Common Stock into which the
Company Common Stock is converted at the Effective Time pursuant to Section
1.5(a)(ii) to be available for such purpose.  Parent further covenants that
immediately prior to the Effective Time there will be no more than 1,961,200
shares of Parent Common Stock issued and outstanding, and that, with the
exception of 812,000 additional  shares of Common Stock issuable pursuant to
various warrant, option and other contractual arrangements, no other common or
preferred stock or equity securities or any options, warrants, rights or other
agreements or instruments convertible, exchangeable or exercisable into common
or preferred stock or other equity securities shall be issued or outstanding.
 

 
- 4 -

--------------------------------------------------------------------------------

 

2.        Representations and Warranties of the Company
 
. The Company hereby represents and warrants to Parent and Acquisition Corp. as
follows:
 
2.1                      Organization, Standing, Subsidiaries, Etc.
 
(a)           The Company is a corporation duly organized and existing in good
standing under the laws of the State of Colorado, and has all requisite power
and authority (corporate and other) to carry on its business, to own or lease
its properties and assets, to enter into this Agreement and the Statement of
Merger and to carry out the terms hereof and thereof.  Copies of the Articles of
Incorporation and By-laws of the Company that have been delivered to Parent and
Acquisition Corp. prior to the execution of this Agreement are true and complete
and have not since been amended or repealed.
 
(b)           The Company has no subsidiaries or direct or indirect interest (by
way of stock ownership or otherwise) in any firm, corporation, limited liability
company, partnership, association or business.  The Company owns all of the
issued and outstanding capital stock or membership interests of the Subsidiaries
free and clear of all Liens, and the Subsidiaries have no outstanding options,
warrants or rights to purchase capital stock or other equity securities of such
Subsidiaries, other than the capital stock or membership interests owned by the
Company.  Unless the context otherwise requires, all references in this Section
2 to the “Company” shall be treated as being a reference to the Company and the
Subsidiaries taken together as one enterprise.
 
2.2                      Qualification
 
.  The Company is duly qualified to conduct business as a foreign corporation
and is in good standing the State of Colorado and in each other jurisdiction
wherein the nature of its activities or its properties owned or leased makes
such qualification necessary, except where the failure to be so qualified would
not have a material adverse effect on the condition (financial or otherwise),
properties, assets, liabilities, business operations, results of operations or
prospects of the Company taken as a whole (the “Condition of the Company”).
 
2.3                      Capitalization of the Company
 
.  The authorized capital stock of the Company consists of 210,000,000 shares of
Company Capital Stock, $0.001 par value, and the Company has no authority to
issue any other capital stock.  There are 18,189,462 shares of Company Common
Stock issued and outstanding, and such shares are duly authorized, validly
issued, fully paid and nonassessable.  Except as disclosed in Schedules 2.10 and
1.7(a)(i), the Company has no outstanding warrants, stock options, rights or
commitments to issue Company Common Stock or other Equity Securities of the
Company, and there are no outstanding securities convertible or exercisable into
or exchangeable for Company Common Stock or other Equity Securities of the
Company.
 
2.4                      Company Stockholders
 
.  Schedule 2.4 hereto contains a true and complete list of the names and
addresses of the record owner of all of the outstanding shares of Company Common
Stock and other Equity Securities of the Company, together with the number and
percentage (on a fully-diluted basis) of securities held.  To the knowledge of
the Company, except as described in Schedule 2.4, there is no voting trust,
agreement or arrangement among any of the beneficial holders of Company Common
Stock affecting the exercise of the voting rights of Company Common Stock.
 
 
- 5 -

--------------------------------------------------------------------------------

 

 
 
2.5                      Corporate Acts and Proceedings
 
.  The execution, delivery and performance of this Agreement and the Statement
of Merger (together, the “Merger Documents”) have been duly authorized by the
Board of Directors of the Company and have been approved by the requisite vote
of the Stockholders, and all of the corporate acts and other proceedings
required for the due and valid authorization, execution, delivery and
performance of the Merger Documents and the consummation of the Merger have been
validly and appropriately taken, except for the filing of the Statement of
Merger referred to in Section 1.2.
 
2.6                      Compliance with Laws and Instruments
 
.  To the knowledge of the Company, the business, products and operations of the
Company have been and are being conducted in compliance in all material respects
with all applicable laws, rules and regulations, except for such violations
thereof for which the penalties, in the aggregate, would not have a material
adverse effect on the Condition of the Company.  The execution, delivery and
performance by the Company of the Merger Documents and the consummation by the
Company of the transactions contemplated by this Agreement: (a) will not require
any authorization, consent or approval of, or filing or registration with, any
court or governmental agency or instrumentality, except such as shall have been
obtained prior to the Closing, (b) will not cause the Company to violate or
contravene in any material respect (i) any provision of law, (ii) any rule or
regulation of any agency or government, (iii) any order, judgment or decree of
any court, or (iv) any provision of the Articles of Incorporation or By-laws of
the Company, (c) will not violate or be in conflict with, result in a breach of
or constitute (with or without notice or lapse of time, or both) a default
under, any indenture, loan or credit agreement, deed of trust, mortgage,
security agreement or other contract, agreement or instrument to which the
Company is a party or by which the Company or any of its properties is bound or
affected, except as would not have a material adverse effect on the Condition of
the Company, and (d) will not result in the creation or imposition of any
material Lien upon any property or asset of the Company.
 
2.7                      Binding Obligations
 
.  The Merger Documents constitute the legal, valid and binding obligations of
the Company and are enforceable against the Company in accordance with their
respective terms, except as such enforcement is limited by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.
 
2.8                      Broker’s and Finder’s Fees
 
.  No Person has, or as a result of the transactions contemplated herein will
have, any right or valid claim against the Company, Parent, Acquisition Corp. or
any Stockholder for any commission, fee or other compensation as a finder or
broker, or in any similar capacity, except as an advisory fee payable to
Bathgate Capital Parnters, LLC (“BCP”) of 1,750,000 warrants to purchase common
stock of the Parent at $0.001 per share.  In addition, BCP is entitled to
receive a six (6%) percent cash commission and six (6%) warrant coverage
pursuant to a private placement agent agreement with the Parent for the Private
Offering.
 

 
- 6 -

--------------------------------------------------------------------------------

 

2.9        Financial Statements
 
.  Attached hereto as Schedule 2.9 are the Company’s audited Consolidated
Balance Sheet, Consolidated Statement of Operations, Consolidated Statement of
Changes in Shareholders’ Equity and Consolidated Statement of Cash Flows as of
and for the year ended March 31, 2007, and the Company’s unaudited Consolidated
Balance Sheet (the “Balance Sheet”) as of September 30, 2008 (the “Balance Sheet
Date”) and related Statement of Operations, Consolidated Statement of Changes in
Shareholders’ Equity and Consolidated Statement of Cash Flows as of and for the
nine months ended September 30, 2008.  Such financial statements (i) are in
accordance with the books and records of the Company, (ii) present fairly in all
material respects the financial condition of the Company at the dates therein
specified and the results of its operations and changes in financial position
for the periods therein specified and (iii) have been prepared in accordance
with generally accepted accounting principles (“GAAP”) applied on a basis
consistent with prior accounting periods.
 
2.10                      Absence of Undisclosed Liabilities
 
.  The Company has no material obligation or liability (whether accrued,
absolute, contingent, liquidated or otherwise, whether due or to become due),
arising out of any transaction entered into at or prior to the Closing, except
(a) as disclosed in Schedule 2.10 and/or Schedule 2.11 hereto, (b) to the extent
set forth on or reserved against in the Balance Sheet, (c) current liabilities
incurred and obligations under agreements entered into in the usual and ordinary
course of business since the Balance Sheet Date, none of which (individually or
in the aggregate) has had or will have a material adverse effect on the
Condition of the Company and (d) by the specific terms of any written agreement,
document or arrangement identified in the Schedules.
 
2.11                      Changes/Indebtness
 
.  Since the Balance Sheet Date, except as disclosed in Schedule 2.11 hereto,
the Company has not (a) incurred any debts, obligations or liabilities,
absolute, accrued, contingent or otherwise, whether due or to become due, except
for fees, expenses and liabilities incurred in connection with the Merger and
related transactions and current liabilities incurred in the usual and ordinary
course of business, (b) discharged or satisfied any Liens other than those
securing, or paid any obligation or liability other than, current liabilities
shown on the Balance Sheet and current liabilities incurred since the Balance
Sheet Date, in each case in the usual and ordinary course of business, (c)
mortgaged, pledged or subjected to Lien any of its assets, tangible or
intangible, other than in the usual and ordinary course of business, (d) sold,
transferred or leased any of its assets, except in the usual and ordinary course
of business, (e) cancelled or compromised any debt or claim, or waived or
released any right, of material value, (f) suffered any physical damage,
destruction or loss (whether or not covered by insurance) materially and
adversely affecting the Condition of the Company, or (g) entered into any
transaction other than in the usual and ordinary course of business.  
 
2.12                      Employee Benefit Plans; ERISA
 
.  Schedule 2.12 lists all:  (i)  "employee benefit plans" as defined in Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), maintained or contributed to by the Company and covering employees of
the Company, including (i) any such plans that are "employee welfare benefit
plans" as defined in Section 3(1) of ERISA and (ii) any such plans that are
"employee pension benefit plans" as defined in Section 3(2) of ERISA
(collectively, the “Company Benefit Plans”); and (ii) life and health insurance,
hospitalization, savings, bonus, deferred compensation, incentive compensation,
holiday, vacation, severance pay, sick pay, sick leave, disability, tuition
refund, service award, company car, scholarship, relocation, patent award,
fringe benefit and other employee benefit plans, contracts (other than
individual employment, consultancy or severance contracts), policies or
practices of the Company providing employee or executive compensation or
benefits to its employees, other than the Company Benefit Plans (collectively,
the “Benefit Arrangements”).  Each Company Benefit Plan and Benefit Arrangement
has been maintained and administered in all material respects in accordance with
applicable law.
 

 
- 7 -

--------------------------------------------------------------------------------

 

 
 
2.13                      Title to Property and Encumbrances
 
.  Except as disclosed in Schedule 2.13 hereto, the Company has good, valid and
indefeasible marketable title to all properties and assets used in the conduct
of its business (except for property held under valid and subsisting leases
which are in full force and effect and which are not in default) free of all
Liens and other encumbrances, except Permitted Liens and such ordinary and
customary imperfections of title, restrictions and encumbrances as do not,
individually or in the aggregate, materially detract from the value of the
property or assets or materially impair the use made thereof by the Company in
its business. Without limiting the generality of the foregoing, the Company has
good and indefeasible title to all of its properties and assets reflected in the
Balance Sheet, except for property disposed of in the usual and ordinary course
of business since the Balance Sheet Date and for property held under valid and
subsisting leases which are in full force and effect and which are not in
default.
 
2.14                      Litigation
 
.  Except as set forth on Schedule 2.14, there is no legal action, suit,
arbitration or other legal, administrative or other governmental proceeding
pending or, to the best knowledge of the Company, threatened against or
affecting the Company or its properties, assets or business, and after
reasonable investigation, the Company is not aware of any incident, transaction,
occurrence or circumstance that might reasonably be expected to result in or
form the basis for any such action, suit, arbitration or other proceeding.  The
Company is not in default with respect to any order, writ, judgment, injunction,
decree, determination or award of any court or any governmental agency or
instrumentality or arbitration authority.
 
2.15                      Patents, Trademarks, Etc.
 
  Schedule 2.15 sets forth a list of all United States and foreign patents,
trademarks, trade names, copyrights, and applications therefor used by the
Company exclusively in and material to the conduct of its business (the “Patent
and Trademark Rights”).  Such Patent and Trademark Rights are used by the
Company pursuant to licenses as described on Schedule 2.15, and are not owned
directly by the Company.  Except as disclosed in Schedule 2.15, (a) the Company
owns or possesses adequate licenses or other valid rights to use all Patent and
Trademark Rights; and (b) to the Company’s knowledge, the conduct of its
business as now being conducted does not conflict with any valid patents,
trademarks, trade names or copyrights of others in any way which has a material
adverse effect on the business or financial condition of the Company or its
business.
 
2.16                      Disclosure.
 
  There is no fact relating to the Company that the Company has not disclosed to
Parent that materially and adversely affects or, insofar as the Company can now
foresee, will materially and adversely affect, the condition (financial or
otherwise), properties, assets, liabilities, business operations or results of
operations of the Company.  No representation or warranty by the Company herein
and no information disclosed in the schedules or exhibits hereto by the Company
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not
misleading.
 

 
- 8 -

--------------------------------------------------------------------------------

 

 
 
3.           Representations and Warranties of Parent and Acquisition Corp.
 
  Parent and Acquisition Corp. jointly and severally represent and warrant to
the Company, as follows:
 
3.1                      Organization and Standing
 
.  Parent is a corporation duly organized and existing in good standing under
the laws of the State of Colorado.  Acquisition Corp. is a corporation duly
organized and existing in good standing under the laws of the State of
Colorado.  Parent and Acquisition Corp. have heretofore delivered to the Company
complete and correct copies of their respective Articles or Certificates of
Incorporation and By-laws as now in effect.  Parent and Acquisition Corp. have
full corporate power and authority to carry on their respective businesses as
they are now being conducted and as now proposed to be conducted and to own or
lease their respective properties and assets.  Except as disclosed in Schedule
3.1 hereto, neither Parent nor Acquisition Corp. has any subsidiaries (except
Parent as the sole stockholder of Acquisition Corp.) or direct or indirect
interest (by way of stock ownership or otherwise) in any firm, corporation,
limited liability company, partnership, association or business.  Parent owns
all of the issued and outstanding capital stock of Acquisition Corp. free and
clear of all Liens, and Acquisition Corp. has no outstanding options, warrants
or rights to purchase capital stock or other equity securities of Acquisition
Corp., other than the capital stock owned by Parent.  Unless the context
otherwise requires, all references in this Section 3 to the “Parent” shall be
treated as being a reference to the Parent and Acquisition Corp. taken together
as one enterprise.
 
3.2                      Corporate Authority
 
.  Each of Parent and/or Acquisition Corp. (as the case may be) has full
corporate power and authority to enter into the Merger Documents and the other
agreements to be made pursuant to the Merger Documents, and to carry out the
transactions contemplated hereby and thereby. All corporate acts and proceedings
required for the authorization, execution, delivery and performance of the
Merger Documents and such other agreements and documents by Parent and/or
Acquisition Corp. (as the case may be) have been duly and validly taken or will
have been so taken prior to the Closing.  Each of the Merger Documents
constitutes a legal, valid and binding obligation of Parent and/or Acquisition
Corp. (as the case may be), each enforceable against them in accordance with
their respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting creditors’ rights
generally and by general principles of equity.
 
3.3                      Broker’s and Finder’s Fees
 
.  Except for the firms engaged by the Company described in Section 2.8, no
person, firm, corporation or other entity is entitled by reason of any act or
omission of Parent or Acquisition Corp. to any broker’s or finder’s fees,
commission or other similar compensation with respect to the execution and
delivery of this Agreement or the Statement of Merger, or with respect to the
consummation of the transactions contemplated hereby or thereby.  Parent and
Acquisition Corp. jointly and severally indemnify and hold Company harmless from
and against any and all loss, claim or liability arising out of any such claim
from any other Person who claims he, she or it introduced Parent or Acquisition
Corp. to, or assisted them with, the transactions contemplated by or described
herein.
 

 
- 9 -

--------------------------------------------------------------------------------

 

 
 
3.4                      Capitalization of Parent
 
.  The authorized capital stock of Parent consists of (a) 50,000,000 shares of
common stock, par value $.001 per share (the “Parent Common Stock”), of which
not more than 1,961,200 shares will be, prior to the Effective Time, issued and
outstanding, and (b) 1,000,000 shares of preferred stock, par value $.01 per
share, of which no shares are issued or outstanding.  Other than 812,000
additional  shares of Common Stock issuable pursuant to various warrant, option
and other contractual arrangements,, Parent has no outstanding options, rights
or commitments to issue shares of Parent Common Stock or any other Equity
Security of Parent or Acquisition Corp., and there are no outstanding securities
convertible or exercisable into or exchangeable for shares of Parent Common
Stock or any other Equity Security of Parent or Acquisition Corp.  There is no
voting trust, agreement or arrangement among any of the beneficial holders of
Parent Common Stock affecting the nomination or election of directors or the
exercise of the voting rights of Parent Common Stock.  All outstanding shares of
the capital stock of Parent are validly issued and outstanding, fully paid and
nonassessable, and none of such shares have been issued in violation of the
preemptive rights of any person.
 
3.5                      Acquisition Corp.
 
 Acquisition Corp. is a wholly-owned subsidiary of Parent that was formed
specifically for the purpose of the Merger and that has not conducted any
business or acquired any property, and will not conduct any business or acquire
any property prior to the Closing Date, except in preparation for and otherwise
in connection with the transactions contemplated by this Agreement, the
Statement of Merger and the other agreements to be made pursuant to or in
connection with this Agreement and the Statement of Merger.
 
3.6                      Validity of Shares
 
.  The 17,919,733 shares of Parent Common Stock to be issued at the Closing
pursuant to Section 1.5(a)(ii) hereof, when issued and delivered in accordance
with the terms hereof and of the Statement of Merger, shall be duly and validly
issued, fully paid and nonassessable.  Based in part on the representations and
warranties of the Stockholders as contemplated by Section 4 hereof and assuming
the accuracy thereof, the issuance of the Parent Common Stock upon the Merger
pursuant to Section 1.5(a)(ii) will be exempt from the registration and
prospectus delivery requirements of the Securities Act and from the
qualification or registration requirements of any applicable state blue sky or
securities laws.
 
3.7                      SEC Reporting and Compliance
 
.  (a)  Parent filed a registration statement on Form SB-2 under the Exchange
Act which became effective on March 19, 2007, Parent has filed with the
Commission all reports required to be filed by companies registered pursuant to
Section 12(g) of the Exchange Act.
 
(b)           Parent has delivered to the Company true and complete copies of
all annual reports on Form 10-KSB, quarterly reports on Form 10-QSB and Form
10-Q, current reports on Form 8-K and other statements reports and filings
(collectively, the “Parent SEC Documents”) filed by the Parent with the
Commission.
 

 
- 10 -

--------------------------------------------------------------------------------

 

(c)           Parent has not filed, and nothing has occurred with respect to
which Parent would be required to file, any report on Form 8-K since November 7,
2008.  Prior to and until the Closing, Parent will provide to the Company copies
of any and all amendments or supplements to the Parent SEC Documents filed with
the Commission since November 7, 2008 and any and all subsequent statements,
reports and filings filed by the Parent with the Commission or delivered to the
stockholders of Parent.
 
 (d)           The shares of Parent Common Stock are quoted on the
Over-the-Counter (OTC) Bulletin Board under the symbol “AAFS.OB,” and Parent is
in compliance in all material respects with all rules and regulations of the OTC
Bulletin Board applicable to it and the Parent Stock.
 
(e)           Between the date hereof and the Closing Date, Parent shall
continue to satisfy the filing requirements of the Exchange Act and all other
requirements of applicable securities laws and the OTC Bulletin Board.
 
3.8                      Financial Statements
 
.  The balance sheets, and statements of operations, statements of changes in
shareholders’ equity and statements of cash flows contained in the Parent SEC
Documents (the “Parent Financial Statements”) (i) have been prepared in
accordance with GAAP applied on a basis consistent with prior periods (and, in
the case of unaudited financial information, on a basis consistent with year-end
audits), (ii) are in accordance with the books and records of the Parent, and
(iii) present fairly in all material respects the financial condition of the
Parent at the dates therein specified and the results of its operations and
changes in financial position for the periods therein specified.  The financial
statements included in the Annual Report on Form 10-KSB for the fiscal year
ended December 31, 2007, are audited by, and include the related report of
Cordovano and Honeck, P.C., Parent’s independent certified public
accountants.  The financial information included in the Quarterly Report on Form
10-Q for the quarter ended September 30, 2008 is unaudited, but reflects all
adjustments (including normally recurring accounts) that Parent considers
necessary for a fair presentation of such information and have been prepared in
accordance with generally accepted accounting principles, consistently applied.
 
3.9                      Governmental Consents
 
.  All consents, approvals, orders, or authorizations of, or registrations,
qualifications, designations, declarations, or filings with any federal or state
governmental authority on the part of Parent or Acquisition Corp. required in
connection with the consummation of the Merger shall have been obtained prior
to, and be effective as of, the Closing.
 
3.10                      Compliance with Laws and Instruments
 
.  The execution, delivery and performance by Parent and/or Acquisition Corp. of
this Agreement, the Statement of Merger and the other agreements to be made by
Parent or Acquisition Corp. pursuant to or in connection with this Agreement or
the Statement of Merger and the consummation by Parent and/or Acquisition Corp.
of the transactions contemplated by the Merger Documents will not cause Parent
and/or Acquisition Corp. to violate or contravene (i) any provision of law, (ii)
any rule or regulation of any agency or government, (iii) any order, judgment or
decree of any court, or (v) any provision of their respective articles or
Articles of incorporation or by-laws as amended and in effect on and as of the
Closing Date and will not violate or be in conflict with, result in a breach of
or constitute (with or without notice or lapse of time, or both) a default under
any indenture, loan or credit agreement, deed of trust, mortgage, security
agreement or other agreement or contract to which Parent or Acquisition Corp. is
a party or by which Parent and/or Acquisition Corp. or any of their respective
properties is bound.
 

 
- 11 -

--------------------------------------------------------------------------------

 

 
 
3.11                      No General Solicitation
 
.  In issuing Parent Common Stock in the Merger hereunder, neither Parent nor
anyone acting on its behalf has offered to sell the Parent Common Stock by any
form of general solicitation or advertising.
 
3.12                      Binding Obligations
 
.  The Merger Documents constitute the legal, valid and binding obligations of
the Parent and Acquisition Corp., and are enforceable against the Parent and
Acquisition Corp., in accordance with their respective terms, except as such
enforcement is limited by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.
 
3.13                      Absence of Undisclosed Liabilities
 
.  Neither Parent nor Acquisition Corp.  has any obligation or liability
(whether accrued, absolute, contingent, liquidated or otherwise, whether due or
to become due), arising out of any transaction entered into at or prior to the
Closing, except (a) as disclosed in the Parent SEC Documents, (b) to the extent
set forth on or reserved against in the audited balance sheet of Parent as of
December 31, 2007 (the “Parent Balance Sheet”) or the Notes to the Parent
Financial Statements, (c) current liabilities incurred and obligations under
agreements entered into in the usual and ordinary course of business since
September 30, 2008 (the “Parent Balance Sheet Date”), none of which
(individually or in the aggregate) materially and adversely affects the
condition (financial or otherwise), properties, assets, liabilities, business
operations, results of operations or prospects of the Parent or Acquisition
Corp., taken as a whole (the "Condition of the Parent"), and (d) by the specific
terms of any written agreement, document or arrangement attached as an exhibit
to the Parent SEC Documents.
 
3.14                      Changes
 
.  Since the Parent Balance Sheet Date, except as disclosed in the Parent SEC
Documents, the Parent has not (a) incurred any debts, obligations or
liabilities, absolute, accrued or, to the Parent’s knowledge, contingent,
whether due or to become due, except for current liabilities incurred in the
usual and ordinary course of business, (b) discharged or satisfied any Liens
other than those securing, or paid any obligation or liability other than,
current liabilities shown on the Parent Balance Sheet and current liabilities
incurred since the Parent Balance Sheet Date, in each case in the usual and
ordinary course of business, (c) mortgaged, pledged or subjected to Lien any of
its assets, tangible or intangible, other than in the usual and ordinary course
of business, (d) sold, transferred or leased any of its assets, except in the
usual and ordinary course of business, (e) cancelled or compromised any debt or
claim, or waived or released any right of material value, (f) suffered any
physical damage, destruction or loss (whether or not covered by insurance) which
could reasonably be expected to have a material adverse effect on the Condition
of the Parent, (g) entered into any transaction other than in the usual and
ordinary course of business, (h) encountered any labor union difficulties, (i)
made or granted any wage or salary increase or made any increase in the amounts
payable under any profit sharing, bonus, deferred compensation, severance pay,
insurance, pension, retirement
 

 
- 12 -

--------------------------------------------------------------------------------

 

or other employee benefit plan, agreement or arrangement, other than in the
ordinary course of business consistent with past practice, or entered into any
employment agreement, (j) issued or sold any shares of capital stock, bonds,
notes, debentures or other securities or granted any options (including employee
stock options), warrants or other rights with respect thereto, (k) declared or
paid any dividends on or made any other distributions with respect to, or
purchased or redeemed, any of its outstanding capital stock, (l) suffered or
experienced any change in, or condition affecting, the financial condition of
the Parent other than changes, events or conditions in the usual and ordinary
course of its business, none of which (either by itself or in conjunction with
all such other changes, events and conditions) could reasonably be expected to
have a material adverse effect on the Condition of the Parent, (m) made any
change in the accounting principles, methods or practices followed by it or
depreciation or amortization policies or rates theretofore adopted, (n) made or
permitted any amendment or termination of any material contract, agreement or
license to which it is a party, (o) suffered any material loss not reflected in
the Parent Balance Sheet or its statement of income for the year ended on the
Parent Balance Sheet Date, (p) paid, or made any accrual or arrangement for
payment of, bonuses or special compensation of any kind or any severance or
termination pay to any present or former officer, director, employee,
stockholder or consultant, (q) made or agreed to make any charitable
contributions or incurred any non-business expenses in excess of $5,000 in the
aggregate, or (r) entered into any agreement, or otherwise obligated itself, to
do any of the foregoing.
 
3.15                      Tax Returns and Audits
 
.  All required federal, state and local Tax Returns of the Parent have been
accurately prepared in all material respects and duly and timely filed, and all
federal, state and local Taxes required to be paid with respect to the periods
covered by such returns have been paid to the extent that the same are material
and have become due, except where the failure so to file or pay could not
reasonably be expected to have a material adverse effect upon the Condition of
the Parent.  The Parent is not and has not been delinquent in the payment of any
Tax.  The Parent has not had a Tax deficiency assessed against it.  None of the
Parent’s federal income tax returns nor any state or local income or franchise
tax returns has been audited by governmental authorities.  The reserves for
Taxes reflected on the Parent Balance Sheet are sufficient for the payment of
all unpaid Taxes payable by the Parent with respect to the period ended on the
Parent Balance Sheet Date.  There are no federal, state, local or foreign
audits, actions, suits, proceedings, investigations, claims or administrative
proceedings relating to Taxes or any Tax Returns of the Parent now pending, and
the Parent has not received any notice of any proposed audits, investigations,
claims or administrative proceedings relating to Taxes or any Tax Returns.
 
3.16                      Employee Benefit Plans; ERISA
 
.  There are no “employee benefit plans” (within the meaning of Section 3(3) of
ERISA) nor any other employee benefit or fringe benefit arrangements, practices,
contracts, policies or programs other than programs merely involving the regular
payment of wages, commissions, or bonuses established, maintained or contributed
to by the Parent.
 
3.17                      Litigation
 
.  There is no legal action, suit, arbitration or other legal, administrative or
other governmental proceeding pending or, to the knowledge of the Parent,
threatened against or affecting the Parent or Acquisition Corp.  or their
properties, assets or business.  To the knowledge of the Parent, neither Parent
nor Acquisition Corp. is in default with respect to any order, writ, judgment,
injunction, decree, determination or award of any court or any governmental
agency or instrumentality or arbitration authority.
 

 
- 13 -

--------------------------------------------------------------------------------

 
 
 
4.           Additional Representations, Warranties and Covenants of the
Stockholders
 
.  Promptly after the Effective Time, Parent shall cause to be mailed to each
holder of record of Company Common Stock that was converted pursuant to Section
1.5 hereof into the right to receive Parent Common Stock a Subscription and Lock
Up agreement (“Subscription and Lock Up agreement”) in substantially the form
attached hereto as Exhibit E, which shall contain additional representations,
warranties and covenants of such Stockholder, including, without limitation,
that (i) such Stockholder has full right, power and authority to deliver such
Company Common Stock and Subscription and Lock Up agreement, (ii) the delivery
of such Company Common Stock will not violate or be in conflict with, result in
a breach of or constitute a default under, any indenture, loan or credit
agreement, deed of trust, mortgage, security agreement or other agreement or
instrument to which such Stockholder is bound or affected, (iii) such
Stockholder has good, valid and marketable title to all shares of Company Common
Stock indicated in such Subscription and Lock Up agreement and that such
Stockholder is not affected by any voting trust, agreement or arrangement
affecting the voting rights of such Company Common Stock, (iv) such Stockholder
is an “accredited investor,” as such term is defined in Regulation D under the
Securities Act and that such Stockholder is acquiring Parent Common Stock for
investment purposes, and not with a view to selling or otherwise distributing
such Parent Common Stock in violation of the Securities Act or the securities
laws of any state, and (v) such Stockholder has had an opportunity to ask and
receive answers to any questions such Stockholder may have had concerning the
terms and conditions of the Merger and the Parent Common Stock and has obtained
any additional information that such Stockholder has requested.  Delivery shall
be effected, and risk of loss and title to the Parent Common Stock shall pass,
only upon delivery to the Parent (or an agent of the Parent) of (x) certificates
evidencing ownership thereof as contemplated by Section 1.6 hereof (or affidavit
of lost certificate), and (y) the Subscription and Lock Up agreement containing
the representations, warranties and covenants contemplated by this Section 4.
 
5.           Conduct of Businesses Pending the Merger.
 
5.1                      Conduct of Business by the Company Pending the Merger
 
.  Prior to the Effective Time, unless Parent or Acquisition Corp. shall
otherwise agree in writing or as otherwise contemplated by this Agreement:
 
(a)           the business of the Company shall be conducted only in the
ordinary course;
 
(b)           the Company shall not (i) directly or indirectly redeem, purchase
or otherwise acquire or agree to redeem, purchase or otherwise acquire any
shares of its capital stock; (ii) amend its Articles of Incorporation or
By-laws; or (iii) split, combine or reclassify the outstanding Company Common
Stock or declare, set aside or pay any dividend payable in cash, stock or
property or make any distribution with respect to any such stock;
 

 
- 14 -

--------------------------------------------------------------------------------

 

(c)           the Company shall not (i) issue or agree to issue any additional
shares of, or options, warrants or rights of any kind to acquire any shares of,
Company Common Stock; (ii) acquire or dispose of any fixed assets or acquire or
dispose of any other substantial assets other than in the ordinary course of
business; (iii) incur additional Indebtedness or any other liabilities or enter
into any other transaction other than in the ordinary course of business; (iv)
enter into any contract, agreement, commitment or arrangement with respect to
any of the foregoing; or (v) except as contemplated by this Agreement, enter
into any contract, agreement, commitment or arrangement to dissolve, merge,
consolidate or enter into any other material business combination;
 
(d)           the Company shall use its best efforts to preserve intact the
business organization of the Company, to keep available the service of its
present officers and key employees, and to preserve the good will of those
having business relationships with it;
 
(e)           the Company will not, nor will it authorize any director or
authorize or permit any officer or employee or any attorney, accountant or other
representative retained by it to, make, solicit, encourage any inquiries with
respect to, or engage in any negotiations concerning, any Acquisition Proposal
(as defined below).  The Company will promptly advise Parent orally and in
writing of any such inquiries or proposals (or requests for information) and the
substance thereof.  As used in this paragraph, “Acquisition Proposal” shall mean
any proposal for a merger or other business combination involving the Company or
for the acquisition of a substantial equity interest in it or any material
assets of it other than as contemplated by this Agreement.  The Company will
immediately cease and cause to be terminated any existing activities,
discussions or negotiations with any person conducted heretofore with respect to
any of the foregoing; and
 
(f)           the Company will not enter into any new employment agreements with
any of its officers or employees or grant any increases in the compensation or
benefits of its officers and employees other than increases in the ordinary
course of business and consistent with past practice or amend any employee
benefit plan or arrangement.
 
5.2                      Conduct of Business by Parent and Acquisition Corp.
Pending the Merger
 
.  Prior to the Effective Time, unless the Company shall otherwise agree in
writing or as otherwise contemplated by this Agreement:
 
(a)           the business of Parent and Acquisition Corp. shall be conducted
only in the ordinary course; provided, however, that Parent shall take the steps
necessary to have discontinued its existing business without liability to Parent
or Acquisition Corp. as of the Closing Date;
 
(b)           neither Parent nor Acquisition Corp. shall (A) directly or
indirectly redeem, purchase or otherwise acquire or agree to redeem, purchase or
otherwise acquire any shares of its capital stock; (B) amend its articles or
Articles of incorporation or by-laws; or (C) split, combine or reclassify its
capital stock or declare, set aside or pay any dividend payable in cash, stock
or property or make any distribution with respect to such stock; and
 

 
- 15 -

--------------------------------------------------------------------------------

 

(c)           neither Parent nor Acquisition Corp. shall (A) issue or agree to
issue any additional shares of, or options, warrants or rights of any kind to
acquire shares of, its capital stock; (B) acquire or dispose of any assets other
than in the ordinary course of business (except for dispositions in connection
with Section 5.2(a) hereof); (C) incur additional Indebtedness or any other
liabilities or enter into any other transaction except in the ordinary course of
business; (D) enter into any contract, agreement, commitment or arrangement with
respect to any of the foregoing, or (E) except as contemplated by this
Agreement, enter into any contract, agreement, commitment or arrangement to
dissolve, merge; consolidate or enter into any other material business contract
or enter into any negotiations in connection therewith.
 
(d)           neither Parent nor Acquisition Corp. will, nor will they authorize
any director or authorize or permit any officer or employee or any attorney,
accountant or other representative retained by them to, make, solicit, encourage
any inquiries with respect to, or engage in any negotiations concerning, any
Acquisition Proposal (as defined below for purposes of this paragraph).  Parent
will promptly advise the Company orally and in writing of any such inquiries or
proposals (or requests for information) and the substance thereof.  As used in
this paragraph, “Acquisition Proposal” shall mean any proposal for a merger or
other business combination involving the Parent or Acquisition Corp. or for the
acquisition of a substantial equity interest in either of them or any material
assets of either of them other than as contemplated by this Agreement.  Parent
will immediately cease and cause to be terminated any existing activities,
discussions or negotiations with any person conducted heretofore with respect to
any of the foregoing; and
 
(e)           neither the Parent nor Acquisition Corp. will enter into any new
employment agreements with any of their officers or employees or grant any
increases in the compensation or benefits of their officers or employees.
 
6.           Additional Agreements.
 
6.1                      Access and Information
 
.  The Company, Parent and Acquisition Corp. shall each afford to the other and
to the other’s accountants, counsel and other representatives full access during
normal business hours throughout the period prior to the Effective Time of all
of its properties, books, contracts, commitments and records (including but not
limited to tax returns) and during such period, each shall furnish promptly to
the other all information concerning its business, properties and personnel as
such other party may reasonably request; provided, that no investigation
pursuant to this Section 6.1 shall affect any representations or warranties made
herein.  Each party shall hold, and shall cause its employees and agents to
hold, in confidence all such information (other than such information which (i)
is already in such party’s possession or (ii) becomes generally available to the
public other than as a result of a disclosure by such party or its directors,
officers, managers, employees, agents or advisors, or (iii) becomes available to
such party on a non-confidential basis from a source other than a party hereto
or its advisors, provided that such source is not known by such party to be
bound by a confidentiality agreement with or other obligation of secrecy to a
party hereto or another party until such time as such information is otherwise
publicly available; provided, however, that (A) any such information may be
disclosed to such party’s directors, officers, employees and representatives of
such party’s advisors who need to know such information for the purpose of
 

 
- 16 -

--------------------------------------------------------------------------------

 

evaluating the transactions contemplated hereby (it being understood that such
directors, officers, employees and representatives shall be informed by such
party of the confidential nature of such information), (B) any disclosure of
such information may be made as to which the party hereto furnishing such
information has consented in writing, and (C) any such information may be
disclosed pursuant to a judicial, administrative or governmental order or
request; provided, however, that the requested party will promptly so notify the
other party so that the other party may seek a protective order or appropriate
remedy and/or waive compliance with this Agreement and if such protective order
or other remedy is not obtained or the other party waives compliance with this
provision, the requested party will furnish only that portion of such
information which is legally required and will exercise its best efforts to
obtain a protective order or other reliable assurance that confidential
treatment will be accorded the information furnished).  If this Agreement is
terminated, each party will deliver to the other all documents and other
materials (including copies) obtained by such party or on its behalf from the
other party as a result of this Agreement or in connection herewith, whether so
obtained before or after the execution hereof.
 
6.2                      Additional Agreements
 
.  Subject to the terms and conditions herein provided, each of the parties
hereto agrees to use its commercially reasonable efforts to take, or cause to be
taken, all action and to do, or cause to be done, all things necessary, proper
or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement, including using its
commercially reasonable efforts to satisfy the conditions precedent to the
obligations of any of the parties hereto to obtain all necessary waivers, and to
lift any injunction or other legal bar to the Merger (and, in such case, to
proceed with the Merger as expeditiously as possible).  In order to obtain any
necessary governmental or regulatory action or non-action, waiver, consent,
extension or approval, each of Parent, Acquisition Corp. and the Company agrees
to take all reasonable actions and to enter into all reasonable agreements as
may be necessary to obtain timely governmental or regulatory approvals and to
take such further action in connection therewith as may be necessary.  In case
at any time after the Effective Time any further action is necessary or
desirable to carry out the purposes of this Agreement, the proper officers
and/or directors of Parent, Acquisition Corp. and the Company shall take all
such necessary action.
 
6.3                      Publicity
 
.  No party shall issue any press release or public announcement pertaining to
the Merger that has not been agreed upon in advance by Parent and the Company,
except as Parent reasonably determines to be necessary in order to comply with
the rules of the Commission or of the principal trading exchange or market for
Parent Common Stock; provided, that in such case Parent will use its best
efforts to allow the Company to review and reasonably approve any press release
or public announcement prior to its release.
 
6.4                      Appointment of Directors
 
.  Parent shall accept the resignation of the current officers and directors of
Parent as provided by Section 7.2 hereof, and shall cause the persons listed as
directors in Exhibit D hereto to be elected to the Board of Directors of Parent,
in each case immediately upon the Effective Time, except that the resignation
and appointment of certain directors shall be delayed until compliance with
Section 14(f) of the Exchange Act and rules promulgated thereunder, as set forth
in Section 7.2 hereof.  At the first annual meeting of Parent stockholders and
thereafter, the election of members of Parent’s Board of Directors shall be
accomplished in accordance with the by-laws of Parent.
 

 
- 17 -

--------------------------------------------------------------------------------

 

 
 
6.5                      Parent Name Change and Exchange Listing
 
.  At the Effective Time, Parent shall take all required legal actions,
including the filing of an Information Statement on Schedule 14C under the
Exchange Act, to change its corporate name to APRO Bio Pharmaceutical
Corporation
 
6.6                      Reserved
 
6.7                      Reserved
 
6.8                      Private Offering
 
.  Parent shall cause the Private Offering to be consummated immediately
following the Effective Time.
 
7.           Conditions of Parties’ Obligations.
 
7.1                      Company Obligations
 
.  The obligations of Parent and Acquisition Corp. under this Agreement and the
Statement of Merger are subject to the fulfillment at or prior to the Closing of
the following conditions, any of which may be waived in whole or in part by
Parent.
 
(a)           No Errors, etc. The representations and warranties of the Company
under this Agreement shall be deemed to have been made again on the Closing Date
and shall then be true and correct in all material respects.
 
(b)           Compliance with Agreement.  The Company shall have performed and
complied in all material respects with all agreements and conditions required by
this Agreement to be performed or complied with by it on or before the Closing
Date.
 
(c)           No Default or Adverse Change.  There shall not exist on the
Closing Date any Default or Event of Default or any event or condition that,
with the giving of notice or lapse of time, or both, would constitute a Default
or Event of Default, and since the Balance Sheet Date, there shall have been no
material adverse change in the Condition of the Company.
 
(d)           Certificate of Officer.  The Company shall have delivered to
Parent and Acquisition Corp. a certificate dated the Closing Date, executed on
its behalf by Vicki Barone, Chair of the Board of Directors of the Company,
certifying the satisfaction of the conditions specified in paragraphs (a), (b)
and (c) of this Section 7.1.
 
 (e)           No Restraining Action.  No action or proceeding before any court,
governmental body or agency shall have been threatened, asserted or instituted
to restrain or prohibit, or to obtain substantial damages in respect of, this
Agreement or the Statement of Merger or the carrying out of the transactions
contemplated by the Merger Documents.
 
(f)           Supporting Documents.  Parent and Acquisition Corp. shall have
received the following:
 

 
- 18 -

--------------------------------------------------------------------------------

 

(1)           Copies of resolutions of the Board of Directors and the
Stockholders of the Company, certified by the Secretary of the Company,
authorizing and approving the execution, delivery and performance of the Merger
Documents and all other documents and instruments to be delivered pursuant
hereto and thereto.
 
(2)           A certificate of incumbency executed by the Secretary of the
Company certifying the names, titles and signatures of the officers authorized
to execute any documents referred to in this Agreement and further certifying
that the Articles of Incorporation and By-laws of the Company delivered to
Parent and Acquisition Corp. at the time of the execution of this Agreement have
been validly adopted and have not been amended or modified.
 
(3)           A certificate, dated the Closing Date, executed by the Company’s
Secretary, certifying that, except for the filing of the Statement of
Merger:  (i) all consents, authorizations, orders and approvals of, and filings
and registrations with, any court, governmental body or instrumentality that are
required for the execution and delivery of this Agreement and the Statement of
Merger and the consummation of the Merger shall have been duly made or obtained,
and all material consents by third parties that are required for the Merger have
been obtained; and (ii) no action or proceeding before any court, governmental
body or agency has been threatened, asserted or instituted to restrain or
prohibit, or to obtain substantial damages in respect of, this Agreement or the
Statement of Merger or the carrying out of the transactions contemplated by the
Merger Documents.
 
(4)           Evidence as of a recent date of the good standing and corporate
existence of the Company issued by the Secretary of State of the State of
Colorado and evidence that the Company is qualified to transact business as a
foreign corporation and is in good standing in Iowa and each other state of the
United States and in each other jurisdiction where the character of the property
owned or leased by it or the nature of its activities makes such qualification
necessary.
 
(5)           Such additional supporting documentation and other information
with respect to the transactions contemplated hereby as Parent and Acquisition
Corp. may reasonably request.
 
(g)           Proceedings and Documents.  All corporate and other proceedings
and actions taken in connection with the transactions contemplated hereby and
all certificates, opinions, agreements, instruments and documents mentioned
herein or incident to any such transactions shall be reasonably satisfactory in
form and substance to Parent and Acquisition Corp.  The Company shall furnish to
Parent and Acquisition Corp. such supporting documentation and evidence of the
satisfaction of any or all of the conditions precedent specified in this Section
7.1 as Parent or its counsel may reasonably request.
 
7.2                      Parent and Acquisition Corp. Obligations
 
.  The obligations of the Company under this Agreement and the Statement of
Merger are subject to the fulfillment at or prior to the Closing of the
conditions precedent specified in paragraph (f) of Section 7.1 hereof and the
following additional conditions:
 

 
- 19 -

--------------------------------------------------------------------------------

 

    (a)    No Errors, etc.  The representations and warranties of Parent and
Acquisition Corp. under this Agreement shall be deemed to have been made again
on the Closing Date and shall then be true and correct in all material respects.
 
(b)           Compliance with Agreement.  Parent and Acquisition Corp. shall
have performed and complied in all material respects with all agreements and
conditions required by this Agreement and the Statement of Merger to be
performed or complied with by them on or before the Closing Date.
 
(c)           No Default or Adverse Change.  There shall not exist on the
Closing Date any Default or Event of Default or any event or condition, that
with the giving of notice or lapse of time, or both, would constitute a Default
of Event of Default, and since the Parent Balance Sheet Date, there shall have
been no material adverse change in the Condition of the Parent.
 
(d)           Certificate of Officer.  Parent and Acquisition Corp. shall have
delivered to the Company a certificate dated the Closing Date, executed on their
behalf by their respective President, certifying the satisfaction of the
conditions specified in paragraphs (a), (b), and (c) of this Section 7.2.
 
 (e)           Supporting Documents.  The Company shall have received the
following:
 
(1)           Copies of resolutions of Parent’s and Acquisition Corp.’s
respective boards of directors and the sole shareholder of Acquisition Corp.,
certified by their respective Secretaries, authorizing and approving, to the
extent applicable, the execution, delivery and performance of this Agreement,
the Statement of Merger and all other documents and instruments to be delivered
by them pursuant hereto and thereto.
 
(2)           A certificate of incumbency executed by the respective Secretaries
of Parent and Acquisition Corp. certifying the names, titles and signatures of
the officers authorized to execute the documents referred to in paragraph (1)
above and further certifying that the articles or certificates of incorporation
and by-laws of Parent and Acquisition Corp. appended thereto have not been
amended or modified.
 
(3)           A certificate, dated the Closing Date, executed by the Secretary
of each of the Parent and Acquisition Corp., certifying that, except for the
filing of the Statement of Merger:  (i) all consents, authorizations, orders and
approvals of, and filings and registrations with, any court, governmental body
or instrumentality that are required for the execution and delivery of this
Agreement and the Statement of Merger and the consummation of the Merger shall
have been duly made or obtained, and all material consents by third parties
required for the Merger have been obtained; and (ii) no action or proceeding
before any court, governmental body or agency has been threatened, asserted or
instituted to restrain or prohibit, or to obtain substantial damages in respect
of, this Agreement or the Statement of Merger or the carrying out of the
transactions contemplated by any of the Merger Documents.
 

 
- 20 -

--------------------------------------------------------------------------------

 

(4)           A certificate of X-Pedited Transfer Corporation, Inc., Parent’s
transfer agent and registrar, certifying as of the business day prior to the
Closing Date, a true and complete list of the names and addresses of the record
owners of all of the outstanding shares of Parent Common Stock, together with
the number of shares of Parent Common Stock held by each record owner.
 
(5)           A letter from X-Pedited Transfer Corporation, Inc., Parent’s
transfer agent and registrar setting forth that the number of shares of Parent
Common Stock that would be issued and outstanding as of the Closing Date but
prior to the closing of the Merger, is no more than 1,961,200 shares of Parent
Common Stock.
 
(6)           An agreement in writing from Cordovano and Honeck, P.C., in form
and substance reasonably satisfactory to the Company, to deliver copies of the
audit opinions and audit reports with respect to any and all financial
statements of Parent that had been audited by such firm.
 
(7)           (i) The executed resignation of Brian L. Klemsz as an officer of
Parent, with the officer resignation to take effect at the Effective Time, and
with the resignation of Mr. Klemsz as a director to take effect upon Parent’s
compliance with Section 14(f) of the Exchange Act and rules promulgated
thereunder. Parent will enter into an Indemnification Agreement with Mr. Klemsz
in the form as shown in Exhibit F hereto to indemnify him as a director between
the Effective Time and his resignation upon Parent’s compliance with Section
14(f) of the Exchange Act and rules promulgated thereunder.
 
 (8)           Evidence as of a recent date of the good standing and corporate
existence of the Parent made available to the Company by the Secretary of State
of Colorado and evidence that the Parent is qualified to transact business as a
foreign corporation and is in good standing in each state of the United States
and in each other jurisdiction where the character of the property owned or
leased by it or the nature of its activities makes such qualification necessary.
 
(9)           Evidence as of a recent date of the good standing and corporate
existence of Acquisition Corp. issued by the Secretary of State of Colorado.
 
(10)           Such additional supporting documentation and other information
with respect to the transactions contemplated hereby as the Company may
reasonably request.
 
(f)           Proceedings and Documents.  All corporate and other proceedings
and actions taken in connection with the transactions contemplated hereby and
all certificates, opinions, agreements, instruments and documents mentioned
herein or incident to any such transactions shall be satisfactory in form and
substance to the Company. Parent and Acquisition Corp. shall furnish to the
Company such supporting documentation and evidence of satisfaction of any or all
of the conditions specified in this Section 7.2 as the Company may reasonably
request.
 

 
- 21 -

--------------------------------------------------------------------------------

 

The Company and Parent may waive compliance with any of the conditions precedent
specified in this Section 7.2.
 
8.           Non-Survival of Representations and Warranties
 
.  The representations and warranties of the parties made in Sections 2 and 3 of
this Agreement (including the Schedules to the Agreement which are hereby
incorporated by reference) shall survive for six months beyond the Effective
Time.  This Section 8 shall not limit any claim for fraud or any covenant or
agreement of the parties which by its terms contemplates performance after the
Effective Time.
 
9.           Amendment of Agreement
 
.  This Agreement and the Statement of Merger may be amended or modified at any
time in all respects by an instrument in writing executed (i) in the case of
this Agreement by the parties hereto and (ii) in the case of the Statement of
Merger by the parties thereto.
 
10.           Definitions
 
.  Unless the context otherwise requires, the terms defined in this Section 10
shall have the meanings herein specified for all purposes of this Agreement,
applicable to both the singular and plural forms of any of the terms herein
defined.
 
“Acquisition Corp.” means ACROSS AMERICA Acquisition Corp., a Colorado
corporation.
 
“Acquisition Proposal” shall have the meaning assigned to such term in each of
Section 5.1(e) and Section 5.2(d) hereof, as applicable.
 
“Affiliate” shall mean any Person that directly or indirectly controls, is
controlled by, or is under common control with, the indicated Person.
 
“Agreement” shall mean this Agreement.
 
“Balance Sheet” and “Balance Sheet Date” shall have the meanings assigned to
such terms in Section 2.9 hereof.
 
“Benefit Arrangements” shall have the meaning assigned to it in Section 2.12
hereof.
 
“Statement of Merger” shall have the meaning assigned to it in the second
recital of this Agreement.
 
“Closing” and “Closing Date” shall have the meanings assigned to such terms in
Section 11 hereof.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Commission” shall mean the U.S. Securities and Exchange Commission.
 
“Company” shall mean APRO BIO Pharmaceutical Corporation, a Colorado
corporation.
 

 
- 22 -

--------------------------------------------------------------------------------

 

“Company Common Stock” shall have the meaning assigned to it in Section
1.5(a)(ii).
 
“Company Benefit Plans” shall have the meaning assigned to it in Section 2.12
hereof.
 
“Company Warrants” shall have the meaning assigned to it in Section 1.7(a)
hereof.
 
“Condition of the Company” shall have the meaning assigned to it in Section 2.2
hereof.
 
“Condition of the Parent” shall have the meaning assigned to it in Section 3.13
hereof.
 
“Constituent Corporations” shall have the meaning assigned to it in Section 1.4
hereof.
 
“Default” shall mean a default or failure in the due observance or performance
of any covenant, condition or agreement on the part of the Company to be
observed or performed under the terms of this Agreement or the Statement of
Merger, if such default or failure in performance shall remain unremedied for
five (5) days.
 
“BCA” shall have the meaning assigned to it in the second recital hereof.
 
“Effective Time” shall have the meaning assigned to it in Section 1.2 hereof.
 
“Equity Security” shall mean any stock or similar security of an issuer or any
security (whether stock or Indebtedness for Borrowed Money) convertible, with or
without consideration, into any stock or similar equity security, or any
security (whether stock or Indebtedness for Borrowed Money) carrying any warrant
or right to subscribe to or purchase any stock or similar security, or any such
warrant or right.
 
“ERISA” shall have the meaning assigned to it in Section 2.12 hereof.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Event of Default” shall mean (a) the failure of the Company to pay any
Indebtedness for Borrowed Money, or any interest or premium thereon, within five
(5) days after the same shall become due, whether such Indebtedness shall become
due by scheduled maturity, by required prepayment, by acceleration, by demand or
otherwise, (b) an event of default under any agreement or instrument evidencing
or securing or relating to any such Indebtedness, or (c) the failure of the
Company to perform or observe any material term, covenant, agreement or
condition on its part to be performed or observed under any agreement or
instrument evidencing or securing or relating to any such Indebtedness when such
term, covenant or agreement is required to be performed or observed.
 

 
- 23 -

--------------------------------------------------------------------------------

 

“GAAP” shall have the meaning assigned to it in Section 2.9 hereof.
 
“Indebtedness” shall mean any obligation of the Company which under generally
accepted accounting principles is required to be shown on the balance sheet of
the Company as a liability. Any obligation secured by a Lien on, or payable out
of the proceeds of production from, property of the Company shall be deemed to
be Indebtedness even though such obligation is not assumed by the Company.
 
“Indebtedness for Borrowed Money” shall mean (a) all Indebtedness in respect of
money borrowed including, without limitation, Indebtedness which represents the
unpaid amount of the purchase price of any property and is incurred in lieu of
borrowing money or using available funds to pay such amounts and not
constituting an account payable or expense accrual incurred or assumed in the
ordinary course of business of the Company, (b) all Indebtedness evidenced by a
promissory note, bond or similar written obligation to pay money, or (c) all
such Indebtedness guaranteed by the Company or for which the Company is
otherwise contingently liable.
 
“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.
 
“knowledge” and “know” means, when referring to any person or entity, the actual
knowledge of such person or entity of a particular matter or fact, and what that
person or entity would have reasonably known after due inquiry.  An entity will
be deemed to have "knowledge" of a particular fact or other matter if any
individual who is serving, or who has served, as an executive officer of such
entity has actual "knowledge" of such fact or other matter, or had actual
"knowledge" during the time of such service of such fact or other matter, or
would have had "knowledge" of such particular fact or matter after due inquiry.
 
“Subscription and Lock Up agreement” shall have the meaning assigned to it in
Section 4 hereof.
 
“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by statute or other
law.
 
“Memorandum” shall have the meaning assigned to it in the fourth recital hereof.
 
“Merger” shall have the meaning assigned to it in the first recital hereof.
 
“Merger Documents” shall have the meaning assigned to it in Section 2.5 hereof.
 
“Parent” shall mean Across America Financial Services, Inc., a Colorado
corporation.
 

 
- 24 -

--------------------------------------------------------------------------------

 

“Parent Balance Sheet” and “Parent Balance Sheet Date” shall have the meanings
assigned to them in Section 3.13 hereof.
 
“Parent Common Stock” shall have the meaning assigned to it in Section 3.4
hereof.
 
“Parent Employee Benefit Plans” shall have the meaning assigned to it in Section
3.16 hereof.
 
“Parent Financial Statements” shall have the meaning assigned to it in Section
3.8 hereof.
 
 “Parent SEC Documents” shall have the meaning assigned to it in Section 3.7(b)
hereof.
 
“Parent Warrants” shall have the meaning assigned to it in Section 1.7(a)
hereof.
 
“Patent and Trademark Rights” shall have the meaning assigned to it in Section
2.15 hereof.
 
“Permitted Liens” shall mean (a) Liens for taxes and assessments or governmental
charges or levies not at the time due or in respect of which the validity
thereof shall currently be contested in good faith by appropriate proceedings;
(b) Liens in respect of pledges or deposits under workmen’s compensation laws or
similar legislation, carriers’, warehousemen’s, mechanics’, laborers’ and
similar Liens, if the obligations secured by such Liens are not then delinquent
or are being contested in good faith by appropriate proceedings; and (c) Liens
incidental to the conduct of the business of the Company that were not incurred
in connection with the borrowing of money or the obtaining of advances or
credits and which do not in the aggregate materially detract from the value of
its property or materially impair the use made thereof by the Company in its
business.
 
“Person” shall include all natural persons, corporations, business trusts,
associations, limited liability companies, partnerships, joint ventures and
other entities and governments and agencies and political subdivisions.
 
“Private Offering” shall have the meaning assigned to it in the fourth recital
hereof.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Stockholders” shall mean all of the stockholders of the Company.
 
“Subsidiaries” shall have the meaning assigned to it in Section 2.1(b) hereof.
 
“Surviving Corporation” shall have the meaning assigned to it in Section 1.1
hereof.
 

 
- 25 -

--------------------------------------------------------------------------------

 

“Tax” or “Taxes” shall mean (a) any and all taxes, assessments, customs, duties,
levies, fees, tariffs, imposts, deficiencies and other governmental charges of
any kind whatsoever (including, but not limited to, taxes on or with respect to
net or gross income, franchise, profits, gross receipts, capital, sales, use, ad
valorem, value added, transfer, real property transfer, transfer gains, transfer
taxes, inventory, capital stock, license, payroll, employment, social security,
unemployment, severance, occupation, real or personal property, estimated taxes,
rent, excise, occupancy, recordation, bulk transfer, intangibles, alternative
minimum, doing business, withholding and stamp), together with any interest
thereon, penalties, fines, damages costs, fees, additions to tax or additional
amounts with respect thereto, imposed by the United States (federal, state or
local) or other applicable jurisdiction; (b) any liability for the payment of
any amounts described in clause (a) as a result of being a member of an
affiliated, consolidated, combined, unitary or similar group or as a result of
transferor or successor liability, including, without limitation, by reason of
Regulation section 1.1502-6; and (c) any liability for the payments of any
amounts as a result of being a party to any Tax Sharing Agreement or as a result
of any express or implied obligation to indemnify any other Person with respect
to the payment of any amounts of the type described in clause (a) or (b).
 
“Tax Return” shall include all returns and reports (including elections,
declarations, disclosures, schedules, estimates and information returns
(including Form 1099 and partnership returns filed on Form 1065) required to be
supplied to a Tax authority relating to Taxes.
 
11.           Closing
 
.  The closing of the Merger (the “Closing”) shall occur concurrently with the
Effective Time (the “Closing Date”).  The Closing shall occur at the offices of
Bathgate Capital Partners, LLC.  At the Closing, Parent shall present for
delivery to each Stockholder the certificate representing the Parent Common
Stock to be issued pursuant to Section 1.5(a)(ii) hereof to them pursuant to
Sections 1.6 and 4 hereof.  Such presentment for delivery shall be against
delivery to Parent and Acquisition Corp. of the certificates, opinions,
agreements and other instruments referred to in Section 7.1 hereof, and the
certificates representing all of the Common Stock issued and outstanding
immediately prior to the Effective Time. Parent will deliver at such Closing to
the Company the officers’ certificate and opinion referred to in Section 7.2
hereof. All of the other documents, certificates and agreements referenced in
Section 7 will also be executed as described therein. At the Effective Time, all
actions to be taken at the Closing shall be deemed to be taken simultaneously.
 
12.           Termination Prior to Closing.
 
12.1                      Termination of Agreement
 
.  This Agreement may be terminated at any time prior to the Closing:
 
(a)           By the mutual written consent of the Company, Acquisition Corp.
and Parent;
 
(b)           By the Company, if Parent or Acquisition Corp. (i) fails to
perform in any material respect any of its agreements contained herein required
to be performed by it on or prior to the Closing Date, (ii) materially breaches
any of its representations, warranties or covenants contained herein, which
failure or breach is not cured within thirty (30) days after the Company has
notified Parent and Acquisition Corp. of its intent to terminate this Agreement
pursuant to this paragraph (b);
 

 
- 26 -

--------------------------------------------------------------------------------

 

 
(c)           By Parent and Acquisition Corp., if the Company (i) fails to
perform in any material respect any of its agreements contained herein required
to be performed by it on or prior to the Closing Date, (ii) materially breach
any of its representations, warranties or covenants contained herein, which
failure or breach is not cured within thirty (30) days after Parent or
Acquisition Corp. has notified the Company of its intent to terminate this
Agreement pursuant to this paragraph (c);
 
(d)           By either the Company, on the one hand, or Parent and Acquisition
Corp., on the other hand, if there shall be any order, writ, injunction or
decree of any court or governmental or regulatory agency binding on Parent,
Acquisition Corp. or the Company, which prohibits or materially restrains any of
them from consummating the transactions contemplated hereby; provided, that the
parties hereto shall have used their best efforts to have any such order, writ,
injunction or decree lifted and the same shall not have been lifted within
ninety (90) days after entry, by any such court or governmental or regulatory
agency;
 
(e)           By the Parent and Acquisition Corp., if they deem in their sole
and complete discretion, that the final audited financials statements yet to be
provided by the Company under Section 2.9 are materially different in any aspect
from the unaudited financial statements which have previously been provided as
of November 14, 2008;
 
(f)           By the Parent and Acquisition Corp., if they deem in their sole
and complete discretion, that the accrued salaries and debt owed by the Company
to its officers and directors exceed $175,000, in the aggregate; provided,
however, that an obligation by the Company to pay up to an aggregate of $175,000
in accrued salaries owed by the Company to its officers and directors, no debt
owed by the Company to its officers and directors, and a commitment to issue up
to 115,000 common shares of the Company in exchange for salaries and debt owed
by the Company to its officers and directors will be deemed acceptable to the
Parent and Acquisition Corp.;
 
(g)           By the Parent and Acquisition Corp., in their sole and complete
discretion, that the Company’s obligations under its Sponsored Research
Agreement or License Agreements with CU Regents are in default and not capable
of being cured; or
 
(h)           By the Parent and Acquisition Corp., if they deem in their sole
and complete discretion, that any aspect of the Company’s business or status is
materially different from its situation as disclosed to the Parent and
Acquisition Corp. by the Company as of November 14, 2008;
 
(i)           By either the Company, on the one hand, or Parent and Acquisition
Corp., on the other hand, if the Closing has not occurred on or prior to
FEBRUARY 11, 2009 for any reason other than delay or nonperformance of the party
seeking such termination.
 

 
- 27 -

--------------------------------------------------------------------------------

 

12.2                      Termination of Obligations
 
.  Termination of this Agreement pursuant to this Section 12 shall terminate all
obligations of the parties hereunder, except for the obligations under Sections
6.1, 13.3 and 13.9; provided, however, that termination pursuant to paragraphs
(b) or (c) of Section 12.1 shall not relieve the defaulting or breaching party
or parties from any liability to the other parties hereto.
 
13.           Miscellaneous.
 
13.1                      Notices
 
.  Any notice, request or other communication hereunder shall be given in
writing and shall be served either personally by overnight delivery or delivered
by mail, certified return receipt and addressed to the following addresses:
 
If to Parent
or Acquisition Corp.:     Across America Financial Services, Inc.
700 Seventeenth Street, Suite 1200
Denver, Colorado 80202
 
Attention:  Mr. Brian L. Klemsz, President and CEO
 
 
With a copy to:
David Wagner & Associates, P.C.

8400 East Prentice Avenue
Penthouse Suite
Greenwood Village, Colorado  80111


Attention:  David Wagner, Esq.
 
If to the Company:        APRO BIO Pharmaceutical Corporation
5350 South Roslyn, 400
Greenwood Village, CO  80111
Attention:  Ms. Vicki D.E. Barone, Chair and CEO
 
With a copy to:
Krys Boyle, P.C.
Suite 2700 South Tower
600 Seventeenth Street
Denver, Colorado 80202


Attention:  Russell Bean, Esq.
 
Notices shall be deemed received at the earlier of actual receipt or three (3)
business days following mailing.  Counsel for a party (or any authorized
representative) shall have authority to accept delivery of any notice on behalf
of such party.
 
13.2                      Entire Agreement
 
.  This Agreement, including the schedules and exhibits attached hereto and
other documents referred to herein, contains the entire understanding of the
parties hereto with respect to the subject matter hereof.  This Agreement
supersedes all prior agreements and undertakings between the parties with
respect to such subject matter.
 

 
- 28 -

--------------------------------------------------------------------------------

 

13.3                      Expenses
 
.  Each party shall bear and pay all of the legal, accounting and other expenses
incurred by it in connection with the transactions contemplated by this
Agreement.
 
13.4                      Time
 
.  Time is of the essence in the performance of the parties’ respective
obligations herein contained.
 
13.5                      Severability
 
.  Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
13.6                      Successors and Assigns
 
.  This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, assigns and heirs.
 
13.7                      No Third Parties Benefited
 
.  This Agreement is made and entered into for the sole protection and benefit
of the parties hereto, their successors, assigns and heirs, and no other Person
shall have any right or action under this Agreement.
 
13.8                      Counterparts
 
.  This Agreement may be executed in one or more counterparts, with the same
effect as if all parties had signed the same document. Each such counterpart
shall be an original, but all such counterparts together shall constitute a
single agreement.
 
13.9                      Governing Law
 
.  This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Colorado.  The parties to this Agreement agree
that any breach of any term or condition of this Agreement or the transactions
contemplated hereby shall be deemed to be a breach occurring in the State of
Colorado by virtue of a failure to perform an act required to be performed in
the State of Colorado.  The parties to this Agreement irrevocably and expressly
agree to submit to the jurisdiction of the courts of the State of Colorado for
the purpose of resolving any disputes among the parties relating to this
Agreement or the transactions contemplated hereby.  The parties irrevocably
waive, to the fullest extent permitted by law, any objection which they may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement and the transactions contemplated
hereby, or any judgment entered by any court in respect hereof brought in
Denver, Colorado, and further irrevocably waive any claim that any suit, action
or proceeding brought in Denver, Colorado has been brought in an inconvenient
forum.  With respect to any action before the above courts, the parties hereto
agree to service of process by certified or registered United States mail,
postage prepaid, addressed to the party in question.
 


 
[SIGNATURE PAGE FOLLOWS]
 

 
- 29 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
binding and effective as of the day and year first above written.
 

 
PARENT:
 
ACROSS AMERICA FINANCIAL SERVICES, INC.
By:   /s/ Brian L. Klemsz
Brian L. Klemsz
President and Chief Executive Officer
 
 
 
ACQUISITION CORP.:
 
ACROSS AMERICA ACQUISITION CORP.
By:   /s/ Brian L. Klemsz
Brian L. Klemsz
President and Chief Executive Officer
 
 
 
THE COMPANY:
 
APRO BIO PHARMACEUTICAL CORPORATION
By: /s/ Vicki D.E. Barone      
Vicki D.E. Barone
Chairman




 
 
 
- 30 -


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 